MEMORANDUM ***
Elena Melkonian, a native and citizen of Russia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) denial of her application for asylum and withholding of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a), and we deny the petition for review.
Melkonian’s challenge to the BIA’s summary affirmance procedure is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-50 (9th Cir.2003).
Substantial evidence supports the IJ’s determination that Melkonian failed to establish persecution on account of being Jewish, in light of the documentary evidence and Melkonian’s own admissions regarding the economic difficulties facing Armenia. See Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir.2003) (stating that the fact that the petitioner was fired from her job as a kindergarten teacher because of her religious beliefs, while discriminatory, is not the type of economic deprivation that rises to the level of persecution); Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir.2004) (holding that criminal attacks and robberies petitioner suffered did not rise to level of persecution).
By failing to qualify for asylum, Melkonian necessarily fails to satisfy the more stringent standard for withholding of deportation. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), petitioner’s voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.